DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant has not claimed priority to another application. Application 15/934,135 was filed 3/23/2018. 

Information Disclosure Statement
No IDS has been submitted. 

Status of Claims
Applicant’s amended claims, filed 1/5/2021, have been entered. Claims 1, 9, 17, and 20 have been amended. Claims 2-4 and 19 have been cancelled. Claims 1, 5-18, and 20 are currently pending in this application and claims 1, 5-18, and 20 have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites “generating… predictive replacement part data for future replacement parts that will be needed by the multifunction peripherals based part failure predicted at least in part on the device status data…” in lines 10-12. The metes and bounds of these claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not appraised of what “based part failure predicted” entails, and therefore in order to ensure that the scope of claim is clear and to demarcate the boundaries of what constitutes infringement of the patent it is required that the claim language to be precise and unambiguous. For purposes of compact prosecution, Examiner will examine the limitations to be similar to lines 13-16 of claim 1 and read lines 10-12 of claim 9 as “generating… predictive replacement part data for future replacement parts for parts predicted to fail that will be needed by the multifunction peripherals based Claims 10-16 inherit the deficiencies noted in claim 9. Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The subject matter of claims 10-12, which depend from claim 9, were amended into independent claim 9. Therefore, the subject matter of claims 10-12 fails to further limit the subject matter of claim 9. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-18, and 20 are rejected under 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 9, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claims 1-8 are directed to machines and claims 9-20 are directed to processes (see MPEP 2106.03). Claims 1 and 9 are parallel in nature, therefore, the analysis will use claim 9 as a representative claim. 
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claim 9 (representative) recites the abstract idea of “predicting, ordering, and shipping replacement parts for multifunctional peripherals based on service history data, service call history data, and replacement parts data”. 
Specifically, claim 9 (representative) recites “receiving device status…, storing service history data for each of the multifunctional peripherals; storing service call history data for the multifunctional peripherals; storing replacement parts data corresponding to replacement parts used in prior repairs of the multifunctional peripherals; detecting… patterns in the service history data, the service call history data and the replacement parts data; generating… predictive replacement part data for future replacement parts for parts predicted to fail that will be needed by the multifunctional peripherals based at least in part on the device status data and the detected patterns; outputting the predictive replacement part data; generating a parts order corresponding to replacement parts needed in accordance with the predictive replacement part data; sending the parts order to an associated parts 
Independent claim 17 recites “periodically communicating current device status data…, periodically communicating service call log data relative to servicing of the multifunction peripherals…; periodically communicating replacement parts data corresponding to multifunctional peripheral replacement parts used to service the multifunctional peripherals responsive to service calls reflected in the service call log data; performing ongoing… predictive of replacement parts needed for future service calls for the multifunction peripherals in accordance with device status data, service call log data and replacement parts data; generating a list of predicted replacement parts needed from predicted parts failure…; retrieving parts associated with the list of predicted replacement parts; sending a parts order corresponding to the list of predicted replacement parts to an associated supplier; and shipping retrieved parts from a warehouse into inventory associated with a service technician in advance of a service call associated with shipped parts ”.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 9 and claim 17 recites the abstract idea of “predicting and ordering replacement parts for multifunctional peripherals based on service history data, service call history data, and replacement parts data” and claim 10 (representative) recites the abstract idea of “predicting, ordering, and shipping replacement parts for multifunctional peripherals based on service history data, service call history data, and replacement parts data”, as noted above. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as 
 Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claims 1, 9, and 17 includes additional elements such as “a processor”, “memory”, a “network interface”, a plurality of “multifunction peripherals”, a “server”, a “device service center”, and “machine learning”. Although the claims recite these additional elements, the additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in the Application’s specification, are merely described in generic terms, and amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. Claims 1, 9, and 17 also recites the additional elements of “retrieving” parts associated with the parts order and “shipping” parts associated with the parts order from a warehouse. These limitations represent extra-solution activity because it is a mere nominal or tangential addition to Ameranth and the mere generic presentation of collected and analyzed data in Electric Power Group). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 1, 9, and 17 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known (see MPEP 2103.05(g)). Here, the recitation of the retrieving parts associated with a parts order and shipping parts associated with the parts order from a warehouse into inventory associated with a service technician is recited at a high level of generality, and, as disclosed in the specification, is also well-known (see paragraph [0006] of the Specification describing the well-known process of preparing a parts order, sending the parts order to a distributer, and facilitating delivery of the needed inventory by ordering, shipping, and receiving the replacement part). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment and insignificant extra-solution activity. The invention as claimed merely automates “predicting, ordering, and shipping replacement parts for multifunctional peripherals based on service history data, service call 
Dependent claim(s) 5-8, 10-16, 18, and 20 do not aid in the eligibility of independent claims 1, 9, and 17 as they merely act to provide further embellishments of the abstract idea recited in claims 1, 9, and 17. Accordingly, claim(s) 5-8, 10-16, and 20 is/are ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamisuwa et al. (US 20080062211 A1 [previously recited]) in view of Galt et al. (US 2007/0294121 A1).

Regarding claim 1, Kamisuwa et al., hereinafter Kamisuwa, discloses a system (Figs. 2 and 3; ¶0048) comprising:
	 a processor and associated memory (Figs. 2, 3; ¶¶0050-0051); and
	a network interface configured to receive device status data from each of a plurality of multifunction peripherals into the memory (Figs. 2, 3; ¶0050 in view of ¶0046 and ¶0029; ¶0060),
	wherein the memory is configured to store service history data for each of the multifunction peripherals (Figs. 2, 4, 6; ¶0045, ¶0051, ¶0071),
	wherein the memory is configured to store service call history data for the multifunction peripherals (Fig. 2, 4, 6; ¶0045, ¶0051, ¶0071),
wherein the memory is further configured to store replacement parts data corresponding to replacement parts used in prior repairs of the multifunction peripherals (Figs. 2, 4, 6; ¶0007, ¶¶0053-0056, ¶0071),
	wherein the processor is configured to detect patterns in the service history data, the service call history data and the replacement parts data (Fig. 2; ¶0047, ¶¶0053-0056), 
	wherein the processor is further configured to generate predictive replacement part data for future replacement parts for parts predicted to fail that will be needed by the multifunction peripherals based at least in part on the device status data and the detected patterns (Fig. 2; ¶0047, ¶¶0054-0057, ¶0061),
	wherein the processor is further configured to output the predictive replacement part data (Figs. 2, 16; ¶0047, ¶0061, ¶0121),
	wherein the processor is further configured to generate a parts order corresponding to replacement parts needed in accordance with the predicate replacement part data (¶0047, ¶0061, ¶¶0130-0132),

While Kamisuwa discloses generating a parts order corresponding to replacement parts needed in accordance with the predictive replacement part data (¶0047, ¶0061, ¶¶0130-0132), Kamisuwa does not explicitly disclose wherein the processor is further configured to send the parts order to an associated parts supplier via the network interface, wherein the parts supplier includes a warehouse storing parts associated with the parts order, and wherein parts associated with the parts order are shipped from the warehouse into inventory associated with a service technician in advance of a service call associated with shipped parts. In the field of real time preventative maintenance (abstract) Galt et al., hereinafter Galt, teaches automatically ordering the required parts to be shipped based on a preventative maintenance alert sent via a network wherein a parts system ensures an available supply 

Regarding claim 5, Kamisuwa in view of Galt teaches the system of claim 1. Kamisuwa further discloses wherein the network interface is further configured for ongoing receipt of device status data and wherein the processor is further configured to update the device status data in the memory in accordance with the ongoing receipt (Fig. 2; ¶0046, ¶0060).

Regarding claim 6, Kamisuwa in view of Galt teaches the system of claim 5. Kamisuwa further discloses wherein the processor is further configured to poll the multifunction peripherals for the ongoing receipt of device status in accordance with a preselected interval (Fig. 2; ¶0046, ¶0060, ¶0070).

Regarding claim 7, Kamisuwa in view of Galt teaches the system of claim 1. Kamisuwa further discloses wherein the network interface is further configured for ongoing receipt of service history data and wherein the processor is further configured to update the stored service history data in accordance with the ongoing receipt (¶¶0045-0046, ¶¶0066-0069).

Regarding claim 8, Kamisuwa in view of Galt teaches the system of claim 1. Kamisuwa further discloses wherein the network interface is further configured for ongoing receipt of service call data and wherein the processor is further configured to update the stored service call history data in accordance with the ongoing receipt (¶¶0045-0046, ¶¶0066-0069).

Regarding claim 9, Kamisuwa, discloses a method (Figs. 2 and 3; ¶0048) comprising:
	receiving device status data from each of a plurality of multifunction peripherals into a memory via a network interface  (Figs. 2, 3; ¶¶0050-0051 in view of ¶0046 and ¶0029; ¶0060),	
	storing service history data for each of the multifunction peripherals (Figs. 2, 4, 6; ¶0045, ¶0051, ¶0071);
	storing service call history data for the multifunction peripherals (Fig. 2, 4, 6; ¶0045, ¶0051, ¶0071);
	storing replacement parts data corresponding to replacement parts used in prior repairs of the multifunction peripherals (Figs. 2, 4, 6; ¶0007, ¶¶0053-0056, ¶0071);
	detecting, via a processor, patterns in the service history data, the service call history data and the replacement parts data (Fig. 2; ¶0047, ¶¶0053-0056); 
	generating, via the processor, predictive replacement part data for future replacement parts for parts predicted to fail that will be needed by the multifunction peripherals based at least in part on the device status data and the detected patterns (Fig. 2; ¶0047, ¶¶0054-0057, ¶0061);
	outputting the predictive replacement part data (Figs. 2, 16; ¶0047, ¶0061, ¶0121);
generating a parts order corresponding to replacement parts needed in accordance with the predicate replacement part data (¶0047, ¶0061, ¶¶0130-0132); and
	generating updated replacement parts data in connection with the parts order (Fig. 2; ¶¶0045-0047, ¶¶0060-0061, ¶¶0066-0069 in view of ¶¶0130-0135).

While Kamisuwa discloses generating a parts order corresponding to replacement parts needed in accordance with the predictive replacement part data (¶0047, ¶0061, ¶¶0130-0132), Kamisuwa does not explicitly disclose sending the parts order to an associated parts supplier via the network interface, retrieving parts associated with the parts order, and shipping parts associated with the parts order from the warehouse into inventory associated with a service technician in advance of a service call associated with shipped parts. In the field of real time preventative maintenance (abstract) Galt teaches automatically ordering the required parts to be retrieved and shipped based on a preventative maintenance alert sent via a network wherein a parts system ensures an available supply of parts through inventory management by supplying parts in a central or distributed repository (e.g., warehouse), and when the part is automatically ordered scheduling a service technician from the manufacture to perform the preventative maintenance with the ordered parts (Fig. 7; ¶0083, ¶¶0086-0087 in view of ¶0057). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the parts order as taught by Kamisuwa with sending the parts order to an associated parts supplier via the network interface, retrieving parts associated with the parts order, and shipping parts associated with the parts order from the warehouse into inventory associated with a service technician in advance of a service call associated with shipped parts as taught by Galt. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Kamisuwa in order to create a match between the service provider and the customer when the service provider has personal and parts ready at the same time the customer has time for the repair (Galt ¶0086).

Regarding claims 10-12, the claims disclose the same limitations as claim 9. All limitations as recited have been analyzed and rejected with respect to claim 9 and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 10-12 are rejected for the same rational over the prior art cited in claim 9. 

Regarding claims 13-16, the claims disclose substantially the same limitations as claims 5-8, except claims 5-8 are directed to a machine while claims 13-16 are directed to a process. All limitations as recited have been analyzed and rejected with respect to claims 5-8 and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 13-16 are rejected for the same rational over the prior art cited in claims 5-8. 

Regarding claim 17, Kamisuwa, discloses a method comprising:
	periodically communicating current device status data from each of a plurality of multifunction peripherals to a server (Figs. 2, 3; ¶0050 in view of ¶0046 and ¶0029; ¶0060),
	periodically communicating service call log data relative to servicing of the multifunction peripherals to the server from an associated device service center (Figs. 2, 4, 6; ¶0045, ¶0051, ¶0071);
	periodically communicating replacement parts data corresponding to multifunction peripheral replacement parts used to service the multifunction peripherals responsive to service calls reflected in the service call log data (Figs. 2, 4, 6; ¶0007, ¶¶0053-0056, ¶0071); 
	performing ongoing machine learning predictive of replacement parts needed for future service calls for the multifunction peripherals in accordance with device status data, service call log data and replacement parts data (Fig. 2; ¶0047, ¶¶0054-0057, ¶0061); and
generating a list of predicted replacement parts needed from predicted parts failure from the machine learning (Figs. 2, 16; ¶0047, ¶0061, ¶0121).

While Kamisuwa discloses generating a parts order corresponding to replacement parts needed in accordance with the predictive replacement part data (¶0047, ¶0061, ¶¶0130-0132), Kamisuwa does not explicitly disclose retrieving parts associated with the list of predicted replacement parts; sending a parts order corresponding to the list of predicted replacement parts to an associated supplier; and shipping retrieved parts from a warehouse into inventory associated with a service technician in advance of a service call associated with shipped parts. In the field of real time preventative maintenance (abstract) Galt teaches automatically ordering the required parts to be retrieved and shipped based on a preventative maintenance alert sent via a network wherein a parts system ensures an available supply of parts through inventory management by supplying parts in a central or distributed repository (e.g., warehouse), and when the part is automatically ordered scheduling a service technician from the manufacture to perform the preventative maintenance with the ordered parts (Fig. 7; ¶0083, ¶¶0086-0087 in view of ¶0057). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the parts order as taught by Kamisuwa with retrieving parts associated with the list of predicted replacement parts; sending a parts order corresponding to the list of predicted replacement parts to an associated supplier; and shipping retrieved parts from a warehouse into inventory associated with a service technician in advance of a service call associated with shipped parts as taught by Galt. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Kamisuwa in order to create a match between the service provider and the customer when the service provider has personal and parts ready at the same time the customer has time for the repair (Galt ¶0086).

Regarding claim 18, Kamisuwa in view of Galt teaches the method of claim 17. Kamisuwa further discloses further comprising periodically polling the multifunction peripherals to receive current device status data (Fig. 2; ¶0046, ¶0060, ¶0070).

Regarding claim 20, Kamisuwa in view of Galt teaches the method of claim 17, Galt further teaches sending the parts order for predicted replacement parts needed over a preselected time duration (¶¶0055-0056). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the parts order as taught by Kamisuwa with sending the parts order for predicted replacement parts needed over a preselected time duration as taught by Galt. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Kamisuwa in order to delay sending the notice for preventative maintenance for a period of time until a threshold is exceeded (Galt ¶0055).








 





Response to Arguments
Applicant’s arguments filed 1/5/2021, with respect to the claim objections have been fully considered and are persuasive in view of the claim amendments. Accordingly the previous claim objections are withdrawn. 
Applicant’s arguments filed 1/5/2021, with respect to the 35 USC §101 rejections have been fully considered but they are not persuasive.  Applicant argues the amended claims include retrieval and delivery of actual parts, and therefore include limitations that cannot be implemented on a general purpose computer. Examiner respectfully disagrees. The determination as to whether a claim is eligible under 35 USC §101 is not if the claim includes limitations that cannot be implemented on a general purchase digital computer. The Office uses the 2019 PEG in determining whether a claim is directed to an abstract idea without significantly more. As noted in the 35 USC §101 rejection above, the claims recite an abstract idea and the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly, the 35 USC §101 rejections are maintained. 
Applicant’s arguments filed 1/5/2021, with respect to the 35 USC §102 and 35 USC §103 rejections have been fully considered but are moot in view of the new 35 USC §103 rejections applied to applicant’s amended claims.

Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference U of the Notice of References Cited “A thinking refrigerator? Smart kitchens
are coming” teaches “smart” appliances that produce an audible diagnostic code that can be transmitted remotely to a repair team that can diagnose and order parts before a service call to the house. 

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519.  The examiner can normally be reached on Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


LINDSEY B. SMITH
Examiner
Art Unit 3625



/LINDSEY B SMITH/Examiner, Art Unit 3625   

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625